UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2393


GEORGE VAN WAGNER,

                Plaintiff - Appellant,

          v.

RESIDENTIAL FUNDING COMPANY, LLC; NATIONAL CITY MORTGAGE; GOLDEN
& AMOS, PLLC, Tim Amos, Counsel for National City Mortgage; TIM
AMOS; GMAC MORTGAGE; PETER T. DEMASTERS; FLAHERTY, SENSABAUGH &
BONASSO, PLLC, Susan Romain and Peter T. Demasters, Counsel for
PNC, a/k/a Flaherty, Sensabaugh, Bonasso, PLLC; SUSAN ROMAIN;
PNC BANK, NATIONAL ASSOCIATION, Successor to City National;
SENECA TRUSTEES, INC.; JASON E. MANNING; TROUTMAN SANDERS LLP,
Jason Manning, Counsel for GMAC,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00066-JPB-DJJ)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Van Wagner, Appellant Pro Se. Jason E. Manning, TROUTMAN
SANDERS, LLP, Virginia Beach, Virginia; Heather Hovermale,
William Joseph Powell, JACKSON KELLY, PLLC, Martinsburg, West
Virginia; Braun A. Hamstead, HAMSTEAD & ASSOCIATES, LC, Charles
Town, West Virginia; Christopher Robert Arthur, SAMUEL I. WHITE,
PC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              George Van Wagner appeals the district court’s order

dismissing his civil action for lack of jurisdiction.                We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   Van

Wagner   v.    Residential   Funding       Co.,   No.   3:11-cv-00066-JPB-DJJ

(N.D.W. Va. Nov. 17, 2011).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                       3